Citation Nr: 1028706	
Decision Date: 07/30/10    Archive Date: 08/10/10

DOCKET NO.  07-06 374A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUES

1.  Whether severance of entitlement to service connection for 
diabetes mellitus, type II, was proper.  

2.  Entitlement to a compensable evaluation prior to August 29, 
2002, a 10 percent evaluation from August 29, 2002 to June 15, 
2009, and a 20 percent evaluation thereafter, for degenerative 
disease of the thoracic spine (back disability).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to May 1979, 
and from July 1982 to December 1991.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from January 2005 and April 2005 rating decisions of the 
Wichita, Kansas, Department of Veterans Affairs (VA) Regional 
Office (RO).  

In the January 2005 rating decision, the RO, in pertinent part, 
continued the noncompensable evaluation for the Veteran's 
service-connected degenerative disease of the thoracic spine, and 
denied service connection for a sleep disorder, claimed as 
secondary to service-connected degenerative changes of the 
thoracic spine.  Service connection for diabetes mellitus, type 
II, was severed effective July 1, 2005, in the April 2005 rating 
decision.  The Board notes that during the course of the appeal, 
the Veteran's claims file was temporarily brokered to the 
Wichita, Kansas, VA Regional Office.

Thereafter, in a November 2006 Statement of the Case (SOC), the 
RO increased the evaluation for the Veteran's service-connected 
degenerative changes of the thoracic spine to 10 percent 
disabling, effective August 29, 2002.  The Veteran was advised of 
the above grant of increased rating; however, he did not withdraw 
his appeal.  See AB v. Brown, 6 Vet. App. 35 (1993) (on a claim 
for an original or increased rating, the Veteran will generally 
be presumed to be seeking the maximum benefit allowed by law and 
regulation, and that such a claim remains in controversy, even if 
partially granted, where less than the maximum benefit available 
is awarded).  

In August 2007, the Veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A copy of the 
transcript is of record.  

In December 2008, the Board denied entitlement to service 
connection for the sleep disorder claim, and remanded the matter 
of a higher evaluation for his service-connected back disability 
for further development.  In this decision, the Board also 
deferred the issue of whether severance of entitlement to service 
connection for diabetes mellitus, type II, was proper.  In this 
regard, the Board notes that, following the decision in Haas v. 
Nicholson, 20 Vet. App. 257 (2006), the Board stayed certain 
claims which theorized entitlement to service connection based on 
herbicide exposure that were filed by personnel who served in the 
territorial waters, but not on the land mass, of the Republic of 
Vietnam.  See Chairman's Memorandum No. 01-06-24.  The Hass 
decision interpreted pertinent VA regulations as allowing for a 
presumption of exposure to herbicides to Veterans that served on 
vessels offshore from Vietnam, whether or not they ever set foot 
in the Republic of Vietnam.  Thus, there would be entitlement to 
presumptive service connection for specific disabilities, to 
include certain cancers and diabetes mellitus, for such Veterans.  
This interpretation was contrary to VA's prior interpretation 
that presumption of exposure was afforded only to those that had 
service that required them to set foot in country.

The decision was appealed to the United States Court of Appeals 
for the Federal Circuit.  The Federal Circuit issued an opinion 
that reversed the Court's decision on May 8, 2008.  See Haas v. 
Peake, 525 F.3d 1168 (Fed. Cir. 2008).  In January 2009, the 
United States Supreme Court denied a petition for further review.  
Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 77 
U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525).  Subsequently, the 
Secretary lifted the stay on affected cases.   As such, the Board 
may now proceed with the adjudication of this claim.

In February 2010, the RO increased the evaluation of the 
Veteran's service-connected back disability to 20 percent 
disabling, effective June 16, 2009.

The issue of whether severance of entitlement to service 
connection for diabetes mellitus, type II, was proper is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.





FINDING OF FACT

In a March 2010 statement, and prior to the promulgation of a 
decision in the appeal, the Veteran notified VA that he wished to 
withdraw his claim of entitlement to a higher evaluation for his 
service-connected degenerative disease of the thoracic spine.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
Veteran (or his or her representative) concerning the issue of 
entitlement to a higher evaluation for degenerative disease of 
the thoracic spine, have been met.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Withdrawal of earlier effective date claim.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which 
fails to allege specific error of fact or law in the 
determination being appealed. A Substantive Appeal may be 
withdrawn on the record at a hearing or in writing at any time 
before the Board promulgates a decision.  38 C.F.R. § 20.202, 
20.204.  Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.

In this case, the record indicates that in a March 2010 
statement, the Veteran withdrew his appeal as to the claim for 
entitlement to a higher evaluation for degenerative disease of 
the thoracic spine.  Specifically, the Veteran stated "I accept 
the decision on my back granting me 20% SC as a final disposition 
on that portion of my appeals."  The Veteran then stated that he 
did not accept the decision to sever service connection for 
diabetes mellitus and stated that he wished the diabetes part of 
the appeal to continue.

Based on the foregoing, the Board finds that there remain no 
allegations of errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review the 
claim, and it is dismissed.


ORDER

The appeal concerning the claim for entitlement to a compensable 
evaluation prior to August 29, 2002, a 10 percent evaluation from 
August 29, 2002 to June 15, 2009, and a 20 percent evaluation 
thereafter, for degenerative disease of the thoracic spine, is 
dismissed.


REMAND

Although further delay is regrettable, the Board finds that the 
record as it stands is currently inadequate for the purpose of 
rendering a fully informed decision as to the veteran's diabetes 
mellitus claim.  Where the record before the Board is inadequate 
to render a fully informed decision, a remand is required in 
order to fulfill VA's statutory duty to assist the Veteran to 
develop the facts pertinent to the claim.  Ascherl v. Brown, 4 
Vet. App. 371, 377 (1993).

In this case, the Board notes that the Veteran's diabetes 
mellitus claim rests in primary part on whether the Veteran was 
exposed to Agent Orange in service.  In this regard, the Board 
notes that certain disorders associated with herbicide agent 
(Agent Orange) exposure in service are presumed to be service 
connected if they are manifested to a compensable degree within a 
specified time period.  See 38 C.F.R. §§ 3.307, 3.309.  If a 
Veteran was exposed to a herbicide agent during active military, 
naval, or air service, certain diseases, including diabetes 
mellitus type II, shall be service-connected if the requirements 
of 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, even 
though there is no record of such disease during service, 
provided further that the rebuttable presumption provisions of 
38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  38 
C.F.R. § 3.309(e).  

Veterans who served in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed to an herbicide agent, unless there 
is affirmative evidence to establish that the Veteran was not 
exposed to any such agent during that service.  38 C.F.R. § 
3.307(a)(6)(iii).

In the decision in Haas v. Peake, 525 F.3d 1168 (2008), the 
Federal Circuit held that VA's regulation defining "served in the 
Republic of Vietnam," under the Agent Orange Act, to mean 
"service in the waters offshore and service in other locations if 
the conditions of service involved duty or visitation in the 
Republic of Vietnam," was reasonably interpreted by VA to require 
that a service-member had set foot within land borders of Vietnam 
in order to be entitled to statutory presumptions of both 
exposure and service connection for specified diseases under the 
Act.  Haas, 525 F.3d at 1187; 38 U.S.C.A. § 1116(a)(1); 38 C.F.R. 
§ 3.307(a)(6)(iii).  The Federal Circuit also stated that a 
Veteran who had served on board a Navy ammunition supply ship 
operating in the Vietnamese coastal waters had not "served in the 
Republic of Vietnam" under the Agent Orange Act and regulations 
since he had never gone ashore from the ship and set foot within 
land borders of Republic of Vietnam.  Haas, 525 F.3d at 1193; 38 
U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6)(iii).

In this case, the Veteran asserts that he did set foot in Vietnam 
on at least two occasions, in September and November 1971.  The 
Veteran stated that he was assigned to the USS Oriskany in 
service and that he was Aviation Supply Receiving Supervisor.  He 
reports that he was given verbal orders to go ashore on two 
occasions in order to obtain parts.  The Veteran also notes that 
the National Personnel Records Center (NPRC), in a November 2001 
response, found that the Veteran served in Vietnam from 9/10/1971 
to 9/27/1971, and from 10/29/1971 to 11/21/1971.  

In order to help develop the Veteran's case, the claims file 
indicates that the RO recommended that copies of the ship's logs 
for the USS Oriskany (CVA 34) be obtained for the period the NPRC 
certified that the Veteran served in Vietnam.  These records were 
requested from the Naval Historical Center in July 2003.  
However, no response was received and the ships logs were not 
subsequently associated with the Veteran's claims file.  The RO 
then requested ships logs from the US Armed Services Center for 
Research of Unit Records (USASCRUR) in January 2004.  The 
USASCRUR responded in July 2004 stating that the 1971 history 
submitted by the USS Oriskany documents that the ship conducted 
special operations in the Gulf of Tonkin on Yankee Station during 
the Veteran's tour of duty.  However, the history did not state 
that the ship anchored in Vietnam.  The USASCRUR also noted that, 
according to the National Archives and Records Administration 
(NARA) and the Naval Historical Center command histories, deck 
logs and muster rolls/personnel diaries are the only 
administrative records produced by commissioned U.S. Navy ships 
during the Vietnam War that are permanently retained, and that 
these records do not normally annotate individuals arriving or 
going ashore on a routine basis.  The deck logs may indicate 
aircraft or boats arriving/departing but do not list passengers 
by name, unless the individual is a VIP or high ranking officer.  
The deck logs do not normally list the destinations of these 
aircraft and vessels.  This report from the USASCRUR did not 
indicate that the deck logs were obtained or reviewed.

In addition, the Board notes that a review of the Veteran's 
claims file does not indicate that the Veteran's service 
personnel records have been obtained.  And the Veteran should be 
afforded an additional opportunity to obtain additional evidence 
that he set foot in Vietnam in 1971, including photos, 
contemporaneous letters, buddy statements from shipmates, or 
other information that may corroborate his statements.  

Based on the foregoing, the Board finds that this matter must be 
remanded and that upon remand, the RO should again attempt to 
obtain copies of the ship's logs for the USS Oriskany (CVA 34) 
for the period the NPRC certified that the Veteran served in 
Vietnam (from 9/10/1971 to 9/27/1971, and from 10/29/1971 to 
11/21/1971).  The NPRC should also be requested to provide 
documentation underlying their findings that the Veteran served 
in Vietnam on the dates provided above.  Finally, the Veteran's 
service personnel records should be obtained, and the Veteran 
should be provided an opportunity obtain additional evidence that 
he set foot in Vietnam in 1971, including photos, contemporaneous 
letters, buddy statements from shipmates, or other information 
that may corroborate his statements.  See 38 U.S.C.A. § 5103A (b-
c); 38 C.F.R. § 3.159(c).  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the Veteran and 
advise him to submit any additional 
information or evidence potentially 
corroborative of his claim that he set foot 
in Vietnam in September and November 1971.  
In doing so, the RO/AMC should notify the 
Veteran that he may submit lay statements 
and/or buddy statements from shipmates or 
people who knew him during this period and 
could verify his report, as well as photos, 
contemporaneous letters, or other information 
that may corroborate his statements.  

2.  The RO/AMC should obtain the Veteran's 
service personnel records.  In addition, the 
RO/AMC should attempt to obtain copies of the 
ship's logs for the USS Oriskany (CVA 34) for 
the period the NPRC certified that the 
Veteran served in Vietnam (from 9/10/1971 to 
9/27/1971, and from 10/29/1971 to 
11/21/1971).  Finally, the NPRC should be 
requested to provide documentation underlying 
their findings that the Veteran served in 
Vietnam from 9/10/1971 to 9/27/1971, and from 
10/29/1971 to 11/21/1971.  

3.  Thereafter, the issue should be 
readjudicated.  If the benefit sought on 
appeal is not granted to the Veteran's 
satisfaction, the Veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC) and 
afforded the appropriate opportunity to 
respond thereto.  The matter should then be 
returned to the Board, if in order, for 
further appellate review

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


